Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 1 of 12

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

UNITED STATES DISTRICT ¢

Heath V. Fulkerson

for the

District of Nevada

Civil Division

 

Case No. _
(iu,

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)
-V-

James Hardie Building Products, Inc., et al.

 

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

Nee Ne Ne ee ee eee ee ee ee ee ee ee ee ee”

 
 

3:20-cv-00516

weer or

/

“5 V7 RECEIVED

COUNSELIPARTIES OF RECORD

Les
SEP 1 q 2020

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
___ DEPUTY

 

 

suy ine Clerk's Office)

Jury Trial: (check one) [Vlves [No

COMPLAINT FOR VIOLATION OF FAIR LABOR STANDARDS

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Heath V. Fulkerson

 

P.O. Box 60686

 

Reno

 

NV, 89506

 

(775) 404-2026

 

heathfulkerson999 @gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 2 of 12

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

Defendant No. 1

Name James Hardie Building Products, Inc.

 

' Job or Title (if known)

 

 

 

Street Address 3000 Waltham way

City and County sparks nn a
State and Zip Code NV, 89434

Telephone Number (775)355-3000

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name Paul Lodenstein
Job or Title (if known) H.R. Manager
Street Address 3000 Waltham way
City and County Sparks

State and Zip Code NV, 89434
Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 3 of 12

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

Il.

Il.

Cc. Place of Employment

The address at which I am employed or was employed by the defendant(s) is

 

 

 

Name James Hardie Building Products, Inc.

Street Address 3000 Waltham way 7
City and County Sparks

State and Zip Code NV, 89506

Telephone Number (775) 355-3000

 

Basis for Jurisdiction

This action is brought pursuant to (check all that apply):

Fair Labor Standards Act, as codified, 29 U.S.C. §§ 201 to 209.
Relevant state law
C] Relevant city or county law

Statement of Claim

State as briefly as possible the facts of your case. You may wish to include further details such as the names of

other persons involved in the events giving rise to your claims. Do not cite any cases. If more than one claim is
asserted, number each claim and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed.

A. Nature of employer’s business:
Manufacturing plant

 

B. Dates of employment:
10/02/2018- 09/10/2020

 

 

C. Employee’s job title and a description of the kind of work done:
Machine Operator- operated stationed equipment used for the loading and unloading of building
products.

D. Rate, method, and frequency of wage payment:

Page 3 of 6
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 4 of 12

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

$21.66 per hour at 48-60 hours per week paid every 2 weeks. Medical, Dental, and Vision insurance is
paid by the employer out of every pay check.

 

E. Number of hours actually worked each week in which a violation is claimed:

| normally work 48-60 hours per week and was injured on the job. the work injuries are still in the State of
Nevada DIR system and recently | was cleared by my doctors to return to work. James Hardie was
unwilling to offer me my original position back and after filing a whistleblower complaint with OSHA as
well as a work place environmental complaint, James Hardie fired my by FEDEX with a letter and a

 

 

check.

F. Description of the alleged violation(s) (check all that apply):
[| Failure to pay the minimum wage (explain)
[J Failure to pay required overtime (explain)

 

Other violation(s) (explain)
Violation of the OSHA whistleblower protection program, discrimination against a person with
a disability, retaliation and wrongful termination, and violations of my federal employee rights

 

G. Date(s) of the alleged violation(s):
09/02/2019, 10/08/2019, 08/26/2020, 09/10/2020

 

H. Additional facts:

The defendants have acted in retaliation by wrongfully terminating myself as an employee while i am a
protected employee by filing complaints with the OSHA whistleblower protection program, the EEOC, the
DOJ, and The Department of Labor

Page 4 of 6
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 5 of 12

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

| am seeking an immediate injunction with regards to offering my employment back, at the same rate as when |

had to take a medical leave of absence for work related injuries. | am also seeking actual damages in excess of
$500,000. Punitive damages in excess of $500,000. Compensatory damages in excess of $500,000

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law, (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/10/2020

Signature of Plaintiff dette N ' CNA pain

Printed Name of Plaintiff Heath V. Fulkerson
B. For Attorneys

Date of signing:

Signature of Attorney N/A
Printed Name of Attorney

 

Bar Number

 

Page 5 of 6
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 6 of 12

Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

Page 6 of 6
Case 3:20-cv-00516-MMD-CLB_ Document 1-1 Filed 09/11/20 Page 7 of 12 9/10/20, 9:80 AM

Whistleblower Complaint Form | Occupational Safety and Health Administration
CJ
fyGnvo

Occupational Safety and Health Administration CONTACT US FAQ ATO ZINDEX ENGLISH ESPANOL

 

Vv Vv v v
OSHA STANDARDS TOPICS HELP AND RESOURCES Q SEARCH OSHA

 

 

 

Back to Whistleblower Protection Program / OSHA Online Whistleblower Ver esta pagina en espafiol
Complaint Form

OSHA ONLINE WHISTLEBLOWER COMPLAINT FORM

Instructions

US Department of Labor OMB # 1218-0236
Occupational Safety and Health Administration
Notice of Whistleblower Complaint

 

Have you suffered an "adverse action"?

To have a valid complaint, you must allege that your employer took at least one "adverse action” against you. An action is “adverse” if it negatively affected
your conditions of employment in any way (see examples below).

If yes, please click all that apply:
© Termination / Layoff
Discipline
@ Demotion / Reduced Hours
Suspension
@ Denial of Benefits
@ Failure to Promote
Failure to Hire / Re-hire
Negative Performance Evaluation
Threat to Take any of the Above Actions
@ Harrassment / Intimidation
© Other (please describe)

retaliation

When did you suffer the most-recent adverse action?

Each whistleblower protection law that OSHA administers requires that complaints be filed within a certain number of days after the alleged adverse action.
The time periods vary from 30 days to 180 days, depending on the specific law (statute) that applies. For example, Section 11(c) of the OSH Act, which
covers workplace safety and health matters, requires that a complaint be filed within 30 days of the adverse action. Under certain extenuating
circumstances, however, OSHA may accept a complaint filed after the deadline has expired. Click here for a summary of the filing deadlines that apply to

each statute.

https://www.osha.gov/whistleblower/WBComplaint.html Page 1 of ¢
Whistleblower Compaia SG not BQup mS) SIGrlVHWihdatnlagminlkagaanent 1-1 Filed 09/11/20 Page 8 of 12

Date of Most-Recent Adverse Action (Required)

09/10/2020 Set

(If you cannot remember the exact date, please enter the approximate date.)

Why do you believe you suffered the adverse employment action(s)? (at least one required)

Please check all that apply:

@ Called / Filed complaint with OSHA
@ Called / Filed complaint with another government agency
EEOC

@ Complained to management about unlawful conditions, conduct, or

practices

Testified or provided statement in a proceeding (e.g., government

inspection or investigation)

Because of your race, color, religion, sex (including pregnancy, gender

identity, and sexual orientation), national origin, age (40 or older),

disability or genetic information

Because you complained about failure to pay the minimum wage,

overtime pay, wage recordkeeping, child labor, or family and medical

leave requirements

Because you complained about migrant or seasonal worker protections,

lie detector tests, or worker protections in certain temporary guest

worker programs
Because you engaged in protected concerted activities (group action to
improve wages, benefits, and working conditions), union activities,
supported a union, or chose not to engage in union activities

@ Reported an injury, illness, or accident
Participated in safety and health activities
Refused to perform unsafe or illegal task

© Other (please describe)

WOO CINUIGU TUL WUD GIO) GHUGHY © WHER FUIOU yuu anu wus
cleared for work. | filed a civil complaint against my employer for
unsafe work environment and insurance bad faith by the workers
compensation company. The employer terminated my employment
after | served the workers compensation company with the

What reason(s) did your employer give for the adverse action(s)?

9/10/20, 9:50 AM

reporting unsafe work environment, suing them for premises liability injuries, unsafe work environment, and asking to be put back to work

after enduring 2 work related injuries. now my family has no heaith insurance.

Is there anything else that that you would like OSHA to know about what happened?
The company committed several violations of my civil rights

https://www.osha.gov/whistieblower/WBComplaint.html

Page 2 of 6
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 9 of 12

Whistleblower Complaint Form | Occupational Safety and Health Administration

When you suffered the adverse action, who did you work for?

Company Name James Hardie Building Products
(Required)
Is this a private or public sector employer? (Required)

© Private
Public

When you suffered the adverse action, where was your worksite?
(e.g., home office; official duty station; dispatch; home terminal)

Worksite Address when Alleged Retaliation Occurred (Street, City, State, Zip):

Street: 3000 Waltham way

City: Sparks

<>

State: (Required) [Nevaca

Zip: 89434

How can OSHA contact your employer?

Employer Name (if James Hardie Building Products

different from "Company

Name" above):
Name and Title of Management Person (for contact purposes only)

Name: Pau! Ml. Lodenstein

Title: H.R. Manager

Phone: 775-303-8540 Ext

Name and Title of Your Supervisor:

Name: — josh M.l. Baker

Title: supervisor
Employer Mailing Address (if different from worksite address):

Street: 26300 La Alameda suite 400

City: Mission Viejo

<>

State: [cattornia

https://www.osha.gov/whistleblower/WBCompiaint.htm!

9/10/20, 9:50 AM

Page 3 of
9 40 p abed

WY 03:6 ‘0Z/0L/6

Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 10 of 12

JWAY-UedWOD a M/JaMolqalisium/AoB eysommm//:sdyiy

annejuasaiday payeubisaq

oo UD.

ec0S-c92-GLZL

uosuayin4 W uensiyg

woo 1eWwH@EE6GUOSIENINYeaU

aiqetieay auoydajal ON -
8Z0G6-086-S22
wa HHHH- HHH HHH

920¢-v0b-S22

a |

yous}

peUoD
JO dW] pawajaid

"pH?
JO poujeW pa.ajeld

auoud

‘swe
EU0S1ag PPIUOD JBYIO

issaippy |lewa

[18D

uOM

;aWOH

:(pasinbas auo ysea| Je) (@pOd eae apnjoul) suaquNN auoydeyja,

goses = :diz

[: epenan]} :]€1S
ouay = ‘AID

98909 xoq‘o'd = :JaaU)S

:(pasinbay) (diz ‘eye95 “AYID ‘jaa49S) ssauppy Buen

uosiexiN4 A UyeoH

éNOA eIUOD WHSO UBD MOH

Buynjoeynuew

Woo sipseysoluel@ule}suepo7] (ned

HHeH- HHH HHH Cxed IV HHH HHH HHH
HAH RHE HHH |S QU0Ud IV O00E-SSE-S/7
L69¢6

:(pasinbey) aweNn

issauisng jo adAL
syyeusy saAojdwy
:xey saA0|dwy
rauoud JaAojdwy

:diz

UoNessIuIpy YWesH pue Ajajyes jeuoIjedng90 | WIOZ JUJe|GWOD JaMO|qalIsiIUM
Case 3:20-cv-00516-MMD-CLB Document 1-1 Filed 09/11/20 Page 11 of 12 9/10/20, 9:50 AM

Whistleblower Complaint Form | Occupational Safety and Health Administration

Do you have an authorized / designated representative (e.g, attorney, shop steward)?

@No

Yes

Are you an authorized / designated representative (e.g., attorney, shop steward) that is filing on behalf of an employee?

@No

Yes
If yes for either, please provide contact information for the authorized/designated representative:

Name: . First Name MA. Last Name
Title: Title

Organization Name (if Organization Name
any):

Union Affiliation (if any): ©Union Name
Address (Street, City, State, Zip Code):

Street: Street Address

City: City

wi?

State: [ sctect one...

Zip: ###HH
Phone (day):  ###-###-#AHH Ext:

Email: Email Address

"By checking this box, I certify that the named employee has authorized me to act as their representative for purposes of this complaint.

Submission

Please review the information you have entered to ensure that it is accurate. You may change any answers as needed before submitting the form.
NOTE: It is unlawful to make any materially false, fictitious, or fraudulent statement to an agency of the United States. Violations can be

punished by a fine or by imprisonment of not more than five years, or by both. See 18 U.S.C. 1001(a); 29 U.S.C. 666(g).

By clicking SUBMIT below, you certify that the information in this complaint is true and correct to the best of your knowledge and belief.
Please click "Submit" only once. Remember that you cannot file a whistleblower complaint with OSHA anonymously. If you file a
complaint, OSHA will contact you to discuss your complaint. If OSHA proceeds with an investigation, the employer will be notified of your

complaint.
We suggest that you print and save this page for your records.

Print this Complaint

SUBMIT your complaint to OSHA

https://www.osha.gov/whistleblower/WBComplaint.html Page 5 of
Whistleblower Complaritotn Por asiee each IMR RnisaGHment 1-1 Filed 09/11/20 Page 12 0f12 910/20, 9:50 am

Cancel, Return to www.whistleblowers.gov

PRIVACY ACT STATEMENT

This form requests personal information that is relevant and necessary to determine whether and how to conduct an investigation. OSHA collects this information
in order to process complaints under its statutory and regulatory authority, Once a complaint is filed, the individual's name and information about the allegations of
retaliation will be disclosed to the employer. During the course of an OSHA investigation, information contained in an investigative case file may be disclosed to the
parties in order to resolve the complaint. During an investigation, information about the complaining party and the employer will not be released to the public
except to the extent allowed under the Freedom of Information Act (FOIA). However, once a case is closed, it is possible that information contained in the
complaint or a case file may be released to the public as required by the FOIA. Any such documents will be redacted as appropriate under the FOIA and the

Privacy Act.
PAPERWORK REDUCTION ACT STATEMENT

According to the Paperwork Reduction Act, an Agency may not conduct or sponsor, and no persons are required to respond to a collection of information unless

such collection displays a valid OMB control number. Public reporting burden for this voluntary collection of information is estimated to be one hour per response,

including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the

collection of information. Please send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for

reducing this burden to OSHA.DWPP@dol.gov or to the Directorate of Whistleblower Protection Programs, Department of Labor, Room N4624, 200 Constitution
Ave., NW, Washington, DC; 20210; Attn: Paperwork Reduction Act Comment. (This address is for comments only; do not send completed complaint forms to this

office.)
OMB Approval # 1218-0236; Expires: 09-30-2020

Occupational Safety and Health
Administration

200 Constitution Ave NW
Washington, DC 20210

& 800-321-6742 (OSHA)

TTY

www.QSHA.gov

FEDERAL GOVERNMENT

White House

Severe Storm and Flood Recovery
Assistance

Disaster Recovery Assistance
DisasterAssistance.gov

USA.gov

No Fear Act Data

U.S. Office of Special Counsel

https://www.osha.gov/whistlebtower/WBCompiaint.html

OCCUPATIONAL SAFETY AND
HEALTH

Frequently Asked Questions

A - Z Index

Freedom of Information Act

Read the OSHA Newsletter
Subscribe to the OSHA Newsletter
OSHA Publications

Office of Inspector General

OSHA 8-60.1. (Rev.06/17)

ABOUT THE SITE

Freedom of Information Act
Privacy & Security Statement
Disclaimers

Important Website Notices
Plug-Ins Used by DOL
Accessibility Statement

Page 6 of 6
